Exhibit 10.16.5

 

Page  1  of 7

  

Xiamen Software Industry Investment & Development Co., Ltd.

(Xiamen Software Park Chuangxin Building)

 

 

 

Office Lease Contract

Lessor: Xiamen Torch Hi-tech Industrial Development Zone Finance Services Center

 

 

(Hereinafter PARTY A)

 

Office Address: # 111, Ground Floor, Torch Building, Xiamen Torch Hi-tech
Industrial Development Zone

 

Zip Code: 361006                    Tel: 0592-3923086                    Fax:
0592-5716361

 

Legal Representative: Qiu, Jian   LOGO [g34179g41v77.jpg]        Title: Chairman
of the Board

 

Bank Account: Chengjian Sub-branch of China Construction Bank, Xiamen

 

Account No: 35101564901052500460

Property Management: Xiamen Software Industry Investment & Development Co., Ltd.

 

 

(Hereinafter PARTY B)

 

Office Address: 3F-B, Huaxun Building#2, Xiamen Software Park

 

Zip Code: 361005                    Tel: 0592-2512525                    Fax:
0592-2513132

 

Legal Representative: Ma, Hongbin  LOGO [g34179g94h13.jpg]

 

Title: Chairman of the Board

 

Bank Account: Lianhua Sub-branch of Agricultural Bank of China, Xiamen

 

Account No: 324001040007103

Renter: eHealth China (Xiamen) Technology Co., Ltd.

 

 

(Hereinafter PARTY C)

 

Office Address: 9F, Chuangxin Building, Xiamen Software Park

 

Zip Code: 361005                    Tel: 0592-2517000                    Fax:
0592-2517111

 

Legal Representative: Gary Lauer                                Title: Chairman
of the Board

 

Bank Account: Xiamen University Sub-branch of Bank of China

 

Account No: 840062474708091001

 

LOGO [g34179g52w66.jpg]    (eHealth) Agreement No. 2009-040



--------------------------------------------------------------------------------

Page  2  of 7   

Xiamen Software Industry Investment & Development Co., Ltd.

(Xiamen Software Park Chuangxin Building)

 

 

 

In accordance with relevant Chinese laws, decrees and pertinent rules and
regulations, PARTY A, PARTY B and PARTY C have reached an agreement based on the
principles of equality, mutual benefits and friendly consultation and concluded
the following office lease contract.

Site, Area, Property Rights, Usage

1. PARTY A will provide PARTY C with Room 8F-B (1137.17 m2) of Chuangxin
Building, Xiamen Software Park, with a designed load of 2.0KN/m2. PARTY A is
required to reassure PARTY C that the leased premises are compatible with PARTY
C’s business purposes, without any hidden peril, or any hypothec on the leased
premises.

2. The 8F-B of Chuangxin Building, Xiamen Software Park, has an actual area of
1137.17 m2 of Chuangxin Building, Xiamen Software Park, while chargeable area
reaches to 1250.89 m2{actual area*(1+10%)}. 10% is the ratio for public area
share which includes passage, elevator, staircase, scaling ladder, wash room,
power distribution room, hallway and public facilities setup room etc.

3. The leased premises usage is limited to PARTY A’s ratified operation of PARTY
C, and any subtenancy or sublet to the third party is not allowed without the
prior consent of PARTY A, which shall not be unreasonably withheld. This
contract may be terminated in accordance with the provisions herein. The lease
of the premises may be cancelled in accordance with the terms of this contract.
Programs operated by PARTY C should meet environmental standards. Operation of
business or production with over rated noise, industrial water waste or exhaust
gas, radioactive, toxic or corrosive materials are strictly prohibited. Any
violation by PARTY C of such standards that is not cured upon thirty
(30) calendar days written notice by PARTY A to PARTY C will entitle PARTY A’s
rights to terminate the contract and take back the premises. In this case PARTY
A reserves the right to claim damages from PARTY C.

Rental Fees, Deposit, Expenses

4. The standard rental will be RMB 26.00/m2 per month until Sept. 14th, 2010.
From Sept. 15th, 2010 to Sept. 14th, 2011, the standard rental will be changed
to RMB 28/ m2 per month. From Sept. 15th, 2011 on, the standard rental will be
changed to RMB 30/ m2 per month.

 

LOGO [g34179g71o19.jpg]



--------------------------------------------------------------------------------

Page  3  of 7   

Xiamen Software Industry Investment & Development Co., Ltd.

(Xiamen Software Park Chuangxin Building)

 

 

 

5. The rental fee for 8F-B of Chuangxin Building, Xiamen Software Park will be
RMB 32523.14 per month until Sept. 14th, 2010. From Sept. 15th, 2010 to
Sept. 14th, 2011, the standard rental will be changed to RMB 35024.92 per month.
From Sept. 15th, 2011 on, the standard rental will be changed to RMB 37526.70
per month.

6. A deposit equal to two months’ standard rental is RMB 65046.28 in total. It
shall be fully and promptly returned to PARTY C at the expiration of the
contract, or in the event of PARTY A breaching the contract. In case PARTY C
breaches this contract with any actual loss caused to PARTY A, PARTY A has the
right to deduct the relevant compensation for actual loss from the deposit. In
case the deposit is not sufficient to cover such items, PARTY A has the right to
claim for compensation for actual loss.

7. PARTY C shall conclude a Property Management Service Contract with a property
management company designated by PARTY A and pay property management fees to
such company.

8. The rental fee will not cover electricity, water and other related service
charges. Public share for water and electricity will be charged according to
actual monthly consumption, as well as office architectural area. Such fees may
vary with Xiamen governmental charge adjustment. Other service expenses will be
settled in detail under particular circumstances in accordance with relevant
regulations.

Payment, Late Fee

9. Rental payments will be rendered monthly. The first rental (rental for Nov
15th, 2009 to Dec. 31st, 2009) and deposit in the amount of RMB 113830.99 shall
be paid within ten days of signing the contract by all the parties hereto.

10. Besides the first rental payment, PARTY C shall pay the rental for the
coming month by the end of each current month (starting from Jan. 1st, 2010).
PARTY C shall pay the rental to the designated bank account of PARTY A as set
forth in the first page of this contract. The date on the transfer receipt from
the designated bank shall be deemed as the date of payment.

11. PARTY A will regularly issue a lease invoice to PARTY C before each rental
payment, and PARTY C will pay each rental after receiving such invoices.
Property management service invoice will be issued by the property management
company, while other invoices or receipts (e.g., water and electricity) will be
issued by relevant service providers.

 

LOGO [g34179g88h85.jpg]



--------------------------------------------------------------------------------

Page  4  of 7   

Xiamen Software Industry Investment & Development Co., Ltd.

(Xiamen Software Park Chuangxin Building)

 

 

 

12. This contract shall be automatically terminated in the event PARTY C fails
to pay the deposit and first rental within the 10 days period referenced in
Article 9 above. Each delayed payment for rental or property management fee
shall be rendered with a grace period of 15 days from the first day of each
calendar month. Any delay in rendering the rental or property management fee
after such grace period shall cost PARTY C 1‰ of the total amount due per day as
late fee. PARTY A has the right to take back the premises and take other legal
actions in case of any non-payment by PARTY C for more than 30 days after the
grace period.

Premises Transfer and Obligations

13. Within 3 days of PARTY C paying the first rental and deposit, PARTY A will
hand over the leased premises to PARTY C. PARTY A shall guarantee that the
public facilities can properly function, including without limitation, windows,
doors, fire hydrant, washing room, elevator and power distribution room, etc.

14. Before starting remodeling the leased premises, PARTY C shall submit its
remodeling plan that accords with fire control requirements and has been
approved by the fire control department. The remodeling plan shall
state construction material, water, electricity capacity and number of phone
lines. PARTY C shall get a prompt confirmation about the plan from PARTY A
before commencement of the remodeling plan and such confirmation shall not be
unreasonably withheld or delayed. PARTY C shall not damage the original
structure of the leased premises main body as well as outdoor construction
layout. The usage of the leased premises by PARTY C shall be compliant with
relevant regulations, and PARTY C shall compensate any damages to the premises
or attached facilities, or public area caused by its fault and negligence,
except for natural erosion and normal wear and tear

15. Both PARTY A and PARTY C shall operate in compliance with applicable Chinese
laws, municipal and Hi-Tech district’s pertinent rules and regulations. Either
party may terminate the contract upon thirty (30) calendar days’ written notice
to the other party in the event of illegal operation by the other party if such
illegal operation is not cured within such thirty (30) days period. Under such
circumstances, the terminating party may claim compensation from the breaching
party if such illegal operation causes actual loss to the terminating party.

 

LOGO [g34179g08b78.jpg]



--------------------------------------------------------------------------------

Page  5  of 7   

Xiamen Software Industry Investment & Development Co., Ltd.

(Xiamen Software Park Chuangxin Building)

 

 

 

16. PARTY A shall cooperate with PARTY C in installing water and electricity
supply and telephone lines; and PARTY A shall provide services in connection
with PARTY C’s governmental and/or business registration and documentation
request. PARTY A is responsible for sanitation maintenance, and maintaining and
repairing public facilities in the leased premises, if the public facilities are
damaged due to no fault of PARTY C. PARTY A shall repair the premises within a
reasonable time. IF PARTY A fails to perform the forgoing obligations within a
reasonable time, PARTY C may undertake such obligations on behalf of PARTY A and
shall be reimbursed for all actual costs and expenses incurred by PARTY A. If
PARTY A’s failure to perform its obligations under this Article affects the
normal usage of the premises by PARTY C, PARTY A shall accordingly deduct rent
or extend the lease as compensation.

17. When PARTY C returns the leased premises due to expiration or earlier
termination of this, PARTY A and PARTY C shall conduct a site inspection and
PARTY A shall return any rental paid in advance and deposit per Article 6 of
this contract. PARTY C shall repair or compensate for damages to the premises or
facilities caused by PARTY C’s fault or negligence. Certain fixtures such as
pendant lamps, floor, solid partition wall, wire tubing, switch, and electrical
outlet, installed by PARTY C shall not be removed. Other equipments owned by
PARTY C like air-conditioners may be moved by PARTY C.

Term and Miscellaneous Provisions

18. Unless PARTY C substantially breaches the contract and such breach is not
cured within thirty (30) calendar days written notice by PARTY A to PARTY C,
PARTY A shall not unilaterally terminate the contract during the Initial Term
(as defined below) and renewal terms. The term of the contract is THREE years,
effective from Sept. 15th, 2009 to Sept. 14th, 2012. PARTY A shall grant PARTY C
a rent-free remodeling period of two months (Sept. 15th, 2009 to Nov. 14th,
2009). Rental is going to be charged commencing from Nov. 15th, 2009. In the
event that PARTY C terminates the contract in good faith prior to the expiration
of the contract, PARTY C shall notify PARTY A, in writing, three months prior to
such termination. Additionally, either party may terminate this contract upon
thirty (30) calendar days’ written notice of a material breach by the other
party, provided such breach is not cured within such thirty (30) days period.

19. If PARTY C does not operate in the leased premises in the Xiamen Software
Park for three consecutive months after the signing of the contract, PARTY A
will have the right to take back the leased premises for other arrangement in
the event of a housing shortage. If PARTY C doesn’t pay the rent, utility or
property management fee for three consecutive months, PARTY A has the right to
take back the leased premises. In either of the scenarios stated above, PARTY A
will not return the rent and other fees already paid by PARTY C; however under
first situation mentioned above, PARTY A shall return the deposit in full amount
on

 

LOGO [g34179g67j57.jpg]



--------------------------------------------------------------------------------

Page  6  of 7   

Xiamen Software Industry Investment & Development Co., Ltd.

(Xiamen Software Park Chuangxin Building)

 

 

 

condition that PARTY C has paid rental and fees in full. In the event that PARTY
A takes back the leased premises and PARTY C does not dispose its personal
property left on the leased premises, PARTY A shall make a list of the items and
keep such items for three months. For clarification, such items will remain the
property of PARTY C within the mentioned three months. If PARTY C does not claim
or otherwise dispose of such properties in three months, PARTY A has the right
of disposal.

20. For matters not covered by this contract, PARTY A, PARTY B and PARTY C shall
make supplementary agreement which shall become part of the contract through
friendly consultation. If no such kind of supplementary agreement has been
reached, then, any issues arisen will be settled according to the Contract Law
of China. In case that disputes may occur from execution of the contract, both
parties shall settle the disputes through friendly consultation. If no agreement
can be reached by consultation, disputes shall be submitted to the Xiamen
Arbitration Committee for resolution.

21. This contract is executed in both Chinese and English. In case of any
discrepancy between the terms of the English version and the terms of the
Chinese version, the Chinese version shall prevail.

22. There are three copies of the contract, and each bears equal legal validity.
Each party holds one copy. The contract becomes effective once the
representatives or authorized representatives of PARTY A, PARTY B and PARTY C
sign and seal the contract with the official stamps.

23. All the terms and provisions of this contract shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

24. During the term of this contract, PARTY A shall ensure the validity and
legality of all the authorizations, permits, approvals and licenses necessary
for the performance of this contract.

25. This contract shall constitute an entire agreement and undertaking among
PARTY A, PARTY B and PARTY C on leasing an office space, and shall supersede all
prior agreements and undertakings, both oral and written, between the parties
hereto. Any waiver, modification or amendment of any provision of this contract
will be effective only if in writing and signed by the parties hereto.

26. Invalidity of any provision in the contract shall not affect the validity of
any other provisions herein.

 

LOGO [g34179g88h15.jpg]



--------------------------------------------------------------------------------

Page  7  of 7   

Xiamen Software Industry Investment & Development Co., Ltd.

(Xiamen Software Park Chuangxin Building)

 

 

 

PARTY A

Xiamen Torch Hi-tech Industrial Development Zone Finance Services Center

 

Seal:   Representative:  

/s/ Chen, Liying

PARTY B

Xiamen Software Industry Investment & Development Co., Ltd.

 

Seal:   Representative:  

/s/ Hu, Yicong

PARTY C

eHealth China (Xiamen) Technology Co., Ltd.

 

Seal:   Representative:  

/s/ Sheldon Wang

  Sheldon Wang

Date: September 23, 2009

 

LOGO [g34179g49w94.jpg]